Case 2:18-cv-00139-JDL Document 125 Filed 04/07/21 Page 1 of 2          PageID #: 2273




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


SECURITIES AND EXCHANGE                 )
COMMISSION,                             )
                                        )
      Plaintiff,                        )
                                        )
                    v.                  ) 2:18-cv-00139-JDL
                                        )
MICHAEL A. LIBERTY, et al.,             )
                                        )
      Defendants.                       )

                             PROCEDURAL ORDER

      In August 2019, the Court ordered this case stayed until the conclusion of

parallel criminal proceedings against two of the Defendants here—Michael A. Liberty

and Paul Hess—due to the substantial overlap between the subject matter of the two

proceedings. See Order on Defendants’ Fourth Motion to Stay Civil Proceedings, ECF

No. 73. On February 2, 2021, after Liberty received a Presidential Pardon, the

criminal matter was resolved as to him. See United States v. Liberty, et al., No. 2:19-

cr-00030-GZS, ECF No. 176 (D. Me. Feb. 2, 2021). On April 5, 2021, Hess filed a

status report indicating that, in the criminal case, the Government represented that

by April 12, 2021, it will file a motion to dismiss the indictment against Hess. See

Defendant Paul Hess’ Second Status Report, ECF No. 124; see also Liberty, No. 2:19-

cr-00030-GZS, ECF No. 181 (Apr. 5, 2021).

      Because the criminal case will soon be fully resolved, the reasons for the stay

are no longer extant. It is therefore ORDERED that the stay previously entered in

this case (ECF No. 73) is lifted, subject to the dismissal of the indictment against
Case 2:18-cv-00139-JDL Document 125 Filed 04/07/21 Page 2 of 2   PageID #: 2274




Hess.    The matter is referred to Magistrate Judge John C. Nivison for a case

management and scheduling conference.



        SO ORDERED.

        Dated this 7th day of April, 2021.


                                                   /s/ JON D. LEVY
                                             CHIEF U.S. DISTRICT JUDGE




                                        2
